Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
	This communication is in response to the amendment of 2/7/2022.  All changes made to the Claims have been entered.  Accordingly, Claims 1-3, 5-17, 19-22 are currently pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hong Zou on 2/23/2022.

The application has been amended as follows: 
2.	-Claim 6, line 2, the phrase "message further comprises QoS information" has been changed to -- message further comprises quality of service (QoS) information --.



4.	-Claim 22, line 1, the phrase "The computer readable storage medium according to claim 20," has been changed to -- The non-transitory computer readable storage medium according to claim 20, --.


Allowable Subject Matter
5.          Claims 1-3, 5-17, 19-22 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
6.	1, 15, and 20 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose wherein the first indication information used to indicate a radio link control (RLC) layer working mode of the sidelink radio bearer, and the bearer type indication is used to indicate a type of the sidelink radio bearer; establishing or configuring, by the second terminal, the sidelink radio bearer based on the first message; and sending, by the second terminal, a second message to a network device, wherein the second message comprises the first indication information. It is noted that the closest prior art, Pan et al. (US 2020/0296619), in view of Almgren et al. (US 6668175) discloses a first UE to perform sidelink logical channel establishment comprising receiver-side related SLRB .

Conclusion

	
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NGUYEN H NGO/Examiner, Art Unit 2473